Citation Nr: 1222223	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-21 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to restoration of service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had service from October 1965 to October 1967.  He is the recipient of a Purple Heart among his awards.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which severed service connection for tinnitus, effective March 1, 2009. 


FINDINGS OF FACT

1.  A January 2006 rating decision granted service connection for tinnitus, and assigned a 10 percent disability rating effective January 31, 2005. 

2.  A December 2008 rating decision found that the grant of service connection for tinnitus was clearly and unmistakably erroneous. 

3.  There is no competent medical evidence that the Veteran's tinnitus is causally or etiologically related to the Veteran's active service. 


CONCLUSIONS OF LAW

1.  The January 2006 grant of service connection for tinnitus was clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994). 

2.  The criteria for severance of service connection for tinnitus have been met. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.103, 3.105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011). 

The VCAA revised VA's obligations insofar as notifying a claimant of the type of evidence needed to substantiate a claim - including apprising him of whose specific responsibility, his or VA's, it is for obtaining the supporting evidence, and giving him an opportunity to submit any relevant evidence in his possession.  There is also a requirement that VCAA notice, to the extent possible, be provided prior to initially adjudicating the claim (in the interest of fairness), and that VA explain why, on occasions when this is not done, it is nonetheless nonprejudicial and therefore, at most, harmless error.  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128   (2004), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004) ("Pelegrini II"); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

There are certain situations, however, when the VCAA does not apply.  The Court has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (noting that the VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (finding that the VCAA is not applicable where law, not factual evidence, is dispositive). 

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal. Therefore, further discussion of the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993). 

There are, however, specific due process concerns in a situation where VA is proposing to sever service connection.  When severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103(b) (2), 3.105(d) (2011). 

Here, in a March 2008 rating decision, the RO determined that the grant of service connection for tinnitus was based on clear and unmistakable error, and in an April 2008 due process letter, the RO advised the Veteran of the intent to sever service connection for the issue on appeal.  The Veteran was advised of his right to request a personal hearing "to present evidence or argument on any important point in your claim."  The Veteran requested an informal conference in lieu of a hearing, and such was held.  

In the December 2008 rating decision on appeal, the RO reiterated the finding that the grant of service connection for tinnitus had been erroneous and severed service connection, effective March 1, 2009.  Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance proposed shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  See 38 C.F.R. § 3.105(i) (2011).  The Veteran was notified of that decision on December 16, 2008; therefore, the 60-day period expired February 16, 2009.  The RO properly assigned March 1, 2009, as the effective date of severance. 

Based on the foregoing, the Board finds that the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed severance of service connection and implementation of severance. 


Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2011). 

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met. 38 C.F.R. § 3.105(d) (2011); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994). 

Service connection will be severed only where the evidence establishes that the grant was clearly and unmistakably erroneous (CUE).  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d) (2011). See also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

CUE is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43   (1993). 

To determine whether CUE was present under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In determining whether service connection will be severed, VA may-and, in fact, must-consider evidence that was generated after the original decision was made. Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (holding that a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) "clearly contemplat [es] the consideration of evidence acquired after the original granting of service connection"). 

In this case, a January 2006 rating decision granted service connection for tinnitus and assigned a 10 percent disability rating effective January 31, 2005.  In September 2007, the Veteran filed a claim for an increased disability.  In a March 2008 rating decision, the RO determined that the grant of service connection for tinnitus was based on clear and unmistakable error.  After affording the Veteran an informal conference in lieu of a hearing as requested, the RO reiterated the finding that the grant of service connection for tinnitus was clearly and unmistakably erroneous and severed service connection, effective March 1, 2009, in the December 2008 rating decision on appeal. 

The matter before the Board is not the Veteran's entitlement to service connection for tinnitus.  Rather, the issue is whether the RO's decision to sever the Veteran's service connection for tinnitus was proper. 

In the January 2006 rating decision granting service connection for tinnitus, the RO determined that service connection was warranted on the basis of a November 2005 VA examination report.  On evaluation at that time, the Veteran reported that once every few months he heard a mild non-descript ringing which lasted from a few minutes to a few hours.  He indicated that he started noticing this symptom within the past five years.  In finding mild and infrequent tinnitus, which began many years after separation from service, the VA examiner opined that it was not as likely as not that tinnitus was related to service.  

Review of the record clearly demonstrates that the correct facts were not correctly applied in the January 2006 rating decision.  In particular, this decision noted that the 2005 VA examiner concluded "that it is at least as likely as not the tinnitus is due to military noise exposure."  However, the November 2005 examination report contains a totally different conclusion.  The examiner actually opined that "it is not as likely as not that his tinnitus is related to his military service."  The November 2005 VA examiner clearly found that the Veteran's tinnitus was not related to the Veteran's military service as reflected in the examination report.  Thus, the January 2006 rating decision relied on factual basis that was not supported by the evidentiary record.  

The only pertinent evidence of record at the time was the November 2005 VA examination report.  Therefore, the medical evidence of record was negative to the claim, and the RO somehow misread the opinion and erroneously granted service connection for tinnitus.  Since this was a clear error, service connection for this condition was properly severed, and service connection cannot be restored. 

In disagreeing with the decision to sever service connection, the Veteran essentially argues that he did not understand the questions posed to him by the VA examiner.  He now asserts that tinnitus beginning during his tour of duty in Vietnam and was caused by his hazardous noise exposure he suffered as a result of his combat duty.  He has stated that his tinnitus has always been constant but that in the five years prior to the November 2005 examination it had increased in severity. 

The Board notes that, in an effort to assist the Veteran, the RO provided another examination and an addendum report was also rendered during the pendency of this current appeal.  These additional records support the conclusion reached by the November 2005 examination.  A September 2008 VA examination report noted that the Veteran's tinnitus occurred too long after service for it to have been caused by service, and therefore it was less likely than not that the Veteran's tinnitus was service-connected.  Likewise, in a November 2008 addendum report, which was rendered after review of the claims folder, the September 2008 VA examiner reiterated the findings of the earlier VA examinations that it was less likely than not that he had service-connected tinnitus. Therefore, the Board finds that even after further evaluation, there is still no competent evidence to support a grant of service connection.  

In rendering this decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board finds that the Veteran's inconsistent statements throughout the record call to question his overall credibility.  In 2005, he reported that he began to notice a mild nondescript ringing every few months within the past five years suggesting an onset of tinnitus decades after service.  However, in more recent statement obtained after the severance of service connection was implemented, he asserted that his tinnitus has always been constant and increased in severity five year prior to his examination.  Given the lack of complaints of tinnitus for many years following service, and his reports of an onset of mild symptoms in approximately 2000, the Board finds his more current statements regarding in-service onset and a continuity of symptoms since service are not credible.  

In reaching this conclusion, the Board acknowledges that the Veteran is a veteran of combat who received a Purple Heart.  In this respect, the Board finds that his contentions that he was exposed to acoustic trauma during service to be competent and credible, as such exposure is consistent with his combat military service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation).  However, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) only provide an evidentiary presumption concerning events in service.  They do not provide a substitute for evidence of a causal nexus between a combat service injury or disease and a current disability, or the continuation of symptoms subsequent to service.  See Kessel v. West, 13 Vet. App. 9 (1999), (affirming that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability).  In this case, the VA examiners' opinions are consistent with the objective medical evidence of record or, specifically, the lack of complaints of tinnitus for years after separation from service.  The Board accordingly finds any assertion by the Veteran that there has been a continuity of symptomatology dating to service is not credible in light of the findings noted above.

The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As service connection for the Veteran's tinnitus was granted in error and there is still no competent and credible evidence to substantiate such a grant of service, his appeal must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

The severance of service connection for tinnitus was proper, and the appeal for restoration of service connection is denied. 



___________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


